In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 16-1155

SCOTT ALLIN,
                                                   Plaintiff-Appellee,

                                  v.


CITY OF SPRINGFIELD, et al.,
                                             Defendants-Appellants.


         Appeal from the United States District Court for the
                      Central District of Illinois.
         No. 3:14-cv-03013-CSB-EIL — Colin S. Bruce, Judge.



   ARGUED OCTOBER 27, 2016 — DECIDED JANUARY 11, 2017


   Before WOOD, Chief Judge, and BAUER and MANION, Circuit
Judges.
     BAUER, Circuit Judge. Plaintiff-appellee, Scott Allin, brought
this action against Patricia Baskett, Sergeant Jeff Barr of the
Springfield Police Department, and the City of Springfield,
Illinois, raising both 42 U.S.C. § 1983 and state law claims.
2                                                   No. 16-1155

    Allin asserts that his Fourth Amendment rights were
violated when Baskett, with Barr in attendance, came to his
residence to gather her property, and, after a dispute about the
ownership of a motorcycle, Barr announced he would not
prevent her from taking it. Barr filed a motion for summary
judgment on Allin’s § 1983 claims, contending that he was
entitled to qualified immunity. The district court denied his
motion. We reverse and remand.
                     I. BACKGROUND
     Allin and Baskett lived together in Allin’s residence from
December 2010 until February 2012. In late July or early
August 2011, Allin was in poor health and signed over the
titles to the numerous vehicles that he owned, including a 2001
FLSTS Harley Davidson motorcycle, believing it “would make
it easier for his survivors if he passed away.”
    On August 29, 2011, the Illinois Secretary of State issued a
change of ownership on the motorcycle and a certificate of title
in Baskett’s name.
    By February 25, 2012, Allin and Baskett’s relationship had
soured. They had an argument and Baskett moved in with her
sister, Kelly McClure. Baskett asked Allin for $1,000 to help her
find her own place, but Allin refused. Following this argument,
he discovered that the certificate of title to his motorcycle was
missing. He filed a theft report with the Springfield Police
Department, alleging that Baskett had stolen the title.
    Sometime between February 25 and February 27, Baskett
told McClure that she was concerned about retrieving her
personal belongings from Allin’s residence; McClure contacted
No. 16-1155                                                       3

Ami Barr—Sergeant Barr’s wife and McClure’s coworker—
about Baskett’s fears. Ami knew Baskett, having met her on a
few occasions. Ami asked Barr if he would accompany Baskett
to Allin’s residence when Baskett went to remove her belong-
ings. Barr told Ami that he would.
    On February 27, 2012, Baskett and others arrived at Allin’s
residence to gather her personal property; Springfield police
officers, including Barr, were there to ensure a peaceful
transition of the property. At the residence, Allin and Baskett
had a dispute as to the ownership of the motorcycle, and
decided to present their conflicting stories to Barr. Baskett
produced the certificate of title for the motorcycle and claimed
that Allin gave her the motorcycle for taking care of him when
he was sick. Allin admitted that he signed over the title, but he
stated that he did not intend for ownership to pass to Baskett.
Allin also said that he reported the certificate of title stolen two
days earlier.
   The police ran a title search; it is the Springfield Police
Department’s policy to run title searches and rely upon the
results when responding to a removal of property call. The
search showed that title to the motorcycle had been in Baskett’s
name since August 29, 2011.
   The officers also conducted a computer search of the
reported theft records; the results did not indicate that the
motorcycle was reported stolen.
    Barr also claims to have sought advice from a superior, but
Allin disputes this; Barr’s call records failed to show that a call
took place around that time. In light of the situation, Barr
4                                                           No. 16-1155

announced that he would not prevent Baskett from taking the
motorcycle.
    Barr left Allin’s residence at 2:51 p.m. At approximately
7:00 or 8:00 p.m., Baskett removed the motorcycle from Allin’s
residence—officers were not present.
   At some point after February 27, 2012, Baskett went to Halls
Harley Davidson in Springfield to obtain keys to the motor-
cycle. Later, Barr, Ami, McClure, and Baskett met at a storage
unit where the motorcycle had been stored; however, the keys
would not start the motorcycle due to a security system
problem. Some time later, Springfield police officers and
Baskett met at Halls, and Baskett provided a Halls’ employee
with a copy of the title. The Halls’ employee then fixed the
motorcycle’s security system.
   The motorcycle was now operational, allowing Barr to take
the motorcycle for a test drive. Following the test drive, Barr
agreed to buy the motorcycle from Baskett for $7,000, and on
March 13, 2012, the sale was complete.
    On January 15, 2014, Allin filed suit against the City of
Springfield, Barr, and Baskett, raising both 42 U.S.C. § 1983 and
state law claims. Allin’s claims allege an unreasonable seizure
of property, civil conspiracy, violation of substantive due
process, and violation of procedural due process.1
  On July 31, 2015, each Defendant filed a motion for sum-
mary judgment. The district court denied the motions, and

1
  Out of the four claims Allin brought under 42 U.S.C. § 1983, the district
court addressed only the unreasonable seizure of property and civil
conspiracy claims.
No. 16-1155                                                                5

held that Barr was not entitled to qualified immunity. Barr and
the City of Springfield have appealed.2
                          II. DISCUSSION
    A. Standard of Review
    We review de novo a district court’s denial of summary
judgment on qualified immunity grounds. Leaf v. Shelnutt, 400
F.3d 1070, 1077 (7th Cir. 2005). Summary judgment is proper
only “if the movant shows that there is no genuine dispute as
to any material fact and the movant is entitled to judgment as
a matter of law.” Fed. R. Civ. P. 56(a). We view the factual
record and draw all inferences in the light most favorable to
the nonmoving party. Findlay v. Lendermon, 722 F.3d 895, 899
(7th Cir. 2013).
    B. Qualified Immunity
        1. Jurisdiction
    We have interlocutory jurisdiction over a district court’s
denial of summary judgment on qualified immunity grounds.
Gibbs v. Lomas, 755 F.3d 529, 535 (7th Cir. 2014). We consider
such appeals to the extent that the defendant public official
presents an “abstract issue of law,” Behrens v. Pelletier, 516 U.S.
299, 313 (1996), such as “whether the right at issue is clearly
established or whether the district court correctly decided a
question of law,” Huff v. Reichert, 744 F.3d 999, 1004 (7th Cir.
2014) (citing Leaf, 400 F.3d at 1078).


2
   We previously asked the parties to address the issue of this Court’s
jurisdiction over the City of Springfield’s interlocutory appeal. We need not
address this issue because it is now moot.
6                                                     No. 16-1155

       2. Qualified Immunity Framework
    The doctrine of qualified immunity shields public officials
from civil liability if their “conduct does not violate clearly
established statutory or constitutional rights of which a
reasonable person would have known.” Pearson v. Callahan, 555
U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800,
818 (1982)). When examining a qualified immunity claim, we
consider two questions: “(1) whether the facts, taken in the
light most favorable to the plaintiff, make out a violation of a
constitutional right, and (2) whether that constitutional right
was clearly established at the time of the alleged violation.”
Gibbs, 755 F.3d at 537 (quoting Williams v. City of Chicago, 733
F.3d 749, 758 (7th Cir. 2013)).
    “A right is clearly established if it is sufficiently clear that
any reasonable official would understand that his or her
actions violate that right, meaning that existing precedent must
have placed the statutory or constitutional question beyond
debate.” Zimmerman v. Doran, 807 F.3d 178, 182 (7th Cir. 2015)
(citing Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)). “Put simply,
qualified immunity protects ‘all but the plainly incompetent or
those who knowingly violate the law.’” Mullenix, 136 S. Ct. at
308 (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).
   The Supreme Court has repeatedly advised courts “not to
define clearly established law at a high level of generality.” Id.
(quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)).
     The dispositive question is “whether the violative
     nature of particular conduct is clearly established.”
     … This inquiry “‘must be undertaken in light of the
     specific context of the case, not as a broad general
No. 16-1155                                                                 7

      proposition.’” … Such specificity is especially
      important in the Fourth Amendment context, where
      the Court has recognized that “[i]t is sometimes
      difficult for an officer to determine how the relevant
      legal doctrine … will apply to the factual situation
      the officer confronts.”
Id. (citations omitted).
    Allin contends that the “case law establishes that the
constitutional right at stake here is clearly established.”
Appellee’s Br. at 13. He concedes that the district court did not
identify a “closely analogous” case. Instead, Allin relies on
generalized assertions of law. First, Allin argues that it was
clearly established that a governmental actor is liable under
§ 1983 when he knows about a constitutional violation and has
the requisite “personal involvement.” Second, he contends that
there need not be a case directly on point for a reasonable
officer to know that Barr’s actions were unlawful. As support,
Allin provides a string cite to Soldal v. Cook Cnty., 506 U.S. 56,
61 (1992), Perry v. Sheehan, 222 F.3d 309, 316 (7th Cir. 2000), and
Dixon v. Lowery, 302 F.3d 857, 866–67 (8th Cir. 2002), with
parentheticals containing generalized assertions of law.3
   The conduct in the cases cited by Allin would not alert
every reasonable police officer that the particular conduct
taken by Barr would constitute governmental action or be in
violation of the Fourth Amendment. In Soldal, the Supreme


3
  Significantly, Allin’s argument based on these cases is raised for the first
time on appeal. These cases were not even mentioned in his opposition to
Barr’s motion for summary judgment.
8                                                     No. 16-1155

 Court held that the forcible removal of the plaintiff’s mobile
home, leaving him dispossessed of his home, constituted a
seizure invoking the protections under the Fourth Amend-
ment. 506 U.S. at 61. In Perry v. Sheehan, officers seized a
plaintiff’s firearms from plaintiff’s apartment “even though
they knew that the eviction had been stayed by order of the
court and thus that the seizure was not pursuant to any court
order.” 222 F.3d at 317. In Dixon v. Lowery, the Eighth Circuit
found that reasonable officers would have known that the
plaintiff’s rights were being violated when the officers com-
mandeered a restaurant, without a court order, to the exclusion
of the owner and personally occupied the premises for three
weeks. 302 F.3d at 864–66. While these cases are helpful in
establishing, in general, that there is a Fourth Amendment
right against unreasonable seizures, the particular conduct in
those cases does not establish beyond debate that Barr’s
particular conduct in the specific circumstances constituted
either governmental action or a Fourth Amendment violation.
     Contrary to what Allin must establish to defeat qualified
immunity, the record here belies any contention that Barr acted
plainly incompetently or that he knowingly violated the law.
Baskett and Allin decided to present their dispute over the
ownership of the motorcycle to Barr. Baskett told officers that
Allin had given the motorcycle to her for taking care of him
when he was sick. Baskett produced a certificate of title. Under
Illinois law, the certificate of title “provide[s] the public with a
readily available means of identifying the owners … to the
vehicle described in the certificate of title.” Spaulding v. Peoples
State Bank of Bloomington, 323 N.E.2d 143, 144 (Ill. App. Ct.
1975) (citation omitted). Thus, under Illinois law, there was a
No. 16-1155                                                    9

rebuttable presumption that Baskett was the owner of the
motorcycle. Even then, Barr took additional steps in his
investigation. It was undisputed that Springfield Police officers
ran title searches and relied upon the results when responding
to removal of property calls. Barr conducted a title search,
which revealed that the title had been in Baskett’s name since
August 29, 2011—approximately six months before the day in
question. In response, Allin admitted to Barr that he signed
over the title, but claimed that he did not pass ownership to
Baskett. Allin informed Barr that he filed a police report
claiming that the title was stolen two days prior. The officers,
however, ran a search on their computer and the search did not
reveal that the motorcycle was reported stolen. In the end, with
the evidence pointing to Baskett as the owner of the motor-
cycle, Barr is entitled to qualified immunity. The district court
erred in denying Barr’s motion for summary judgment on
qualified immunity grounds.
   We reverse the district court’s denial of Barr’s motion for
summary judgment on qualified immunity grounds, and direct
the district court to grant the motion.